[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                      FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 December 26, 2006
                                 No. 06-13633                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                       D. C. Docket No. 05-00046-CR-5-RS

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

WILLIE CHEVELL CAMERON,

                                                          Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                               (December 26, 2006)

Before BIRCH, CARNES and COX, Circuit Judges.

PER CURIAM:

      Spyro Theodore Kypreos, appointed counsel for Willie Chevell Cameron on

this direct criminal appeal, has filed a motion to withdraw on appeal supported by a
brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Cameron’s conviction and sentence are AFFIRMED.1




       1
         Count One of the indictment, to which Cameron pled guilty, charged conspiracy to
possess with intent to distribute cocaine, marijuana, and methamphetamine (R.1-24). He only
pled guilty to conspiracy to possess with intent to distribute methamphetamine (R.3-84 at 14, 27-
28). The written judgment, however, lists the nature of the offense as conspiracy to possess with
intent to distribute marijuana, cocaine, and methamphetamine. (R.1-72 at 1.) Therefore, the
judgment does not correctly reflect the offense of conviction. While this error does not
undermine Cameron’s conviction or affect his sentence in any way, the district court is instructed
to correct the written judgment to properly describe the offense of conviction as involving only a
conspiracy to possess with intent to distribute methamphetamine.


                                                2